West, J.,
dissenting:
I am unable to concur in the majority opinion by Judge Sims.
I do not think it reversible error to refuse to instruct the jury that the guilt or innocence of the plaintiff of the charge against him. cuts no figure in the case, where, as in the instant case, the jury is sufficiently informed of the law applicable to the case in the instructions given. I am satisfied that the jury were not misled by any of the instructions granted.
I think the evidence disclosed in the record warranted the jury in finding that the defendant, in issuing the warrant, did not have probable cause for believing the plaintiff had committed a criminal offense, and that the defendant acted with malice towards the plaintiff. In my view, the judgment should be affirmed.